Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 09/07/2021, which has been entered and made of record.  Claims 1, 6, 9 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-9 are pending in the application. 
As an initial matter, the rejection under 35 USC 101 for claim 9 has been withdrawn in view of applicant's amendments.

Response to Arguments
Applicant’s arguments on 09/07/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US Patent 10,990,246 B1) in view of Wang et al. (US Pub 2018/0249200 A1).

As to claim 1, Law discloses a method for generating a sticker, applied to a terminal (Law, Col 2, lines 55-63, “The user may utilize the editing options to modify the background, move/rotate/resize the stickers, add/remove stickers, add text or other graphics, add audio, or any suitable option related to modifying any suitable attribute of the digital content.”) and comprising: 
receiving a sticker configuration file from a server, wherein the sticker configuration file comprises configuration parameters (Law, Fig .4, Col 3, lines 24-35, “A content data structure may be configured to maintain data corresponding to any suitable attribute of the digital content. By way of example, a content data structure may identify one or more image data structures, one or more background images, text, audio, color settings, one or more item identifiers, contextual information indicating selections/browsing history of the user occurring prior to generation of the content data structure, and the like. As the user edits the digital content via the provided user interfaces, the modifications may be stored within the content data structure. The content data structure may be stored in any suitable data store and associated with the user for subsequent use.”), and the configuration parameters represent display styles of a background image element and at least one text element in a target sticker to be generated (Law, Fig .4, Col 3, lines 24-35, “one or more background images, text, audio, color settings”); 
determining the background image element by acquiring a sticker background image (Law, Col 4, linrd 30-37, “the user may be provided the ability to select a background image or capture an image via an image capture device. The selected/provided image may be presented as background and the user may be afforded the ability to place a graphical representation of the item within the background image.”); 
Law, Col 25, lines 1-3, “the image data structure may store an action (e.g., defined instructions and/or an API identifier to be utilized to perform operations) associated with user input provided at the image (e.g., a review, a rating, text, etc.).”); and 
generating the target sticker based on the background image element, the at least one text element and the configuration parameters (Law, Fig. 4, Col 2, lines 21-24, “any suitable number or type of content elements (e.g., foreground images, text, background images, audio, icons, color schemes, etc.).” Examiner would like to indicate that the digital content as a whole could be consider as a sticker.).
Law does not explicitly discloses “to be added on a video played in the terminal”.
Wang teaches sticker “to be added on a video played in the terminal” (Wang, Fig. 5-Fig. 10, ¶0032, “the sticker information is automatically pushed to the terminal after matching is performed according to the key information.” “displays the sticker information at a specified location and specified time of the first media information” ¶0065-0074, ¶0125, ¶0130). 
Law and Wang are considered to be analogous art because all pertain to image process. It would have been obvious before the effective filing date of the claimed invention to have modified Law with the features of “to be added on a video played in the terminal” as taught by Wang. The suggestion/motivation would have been in order (Wang, ¶0003).

As to claim 2, claim 1 is incorporated and the combination of Law and Wang discloses the sticker configuration file further comprises an image identifier (Law, Fig. 4); and
 said acquiring the sticker background image comprises: acquiring a corresponding image from the server as the sticker background image based on the image identifier; or receiving an image selected by the user from locally stored images as the sticker background image (Law, Col 23, lines 34-40, “an item information data store 1504, a user account data store 1506, a content data store 1508, and an image data store 1510 are shown, although data can be maintained, derived, or otherwise accessed from various data stores, either remote or local to the content management engine 1402, to achieve the functions described herein.”).

As to claim 6, the combination of Law and Wang discloses a terminal, comprising: a processor; and a memory, configured to store executable instructions of the processor; wherein the processor is configured to execute the instructions to: receive a sticker configuration file from a server, wherein the sticker configuration file comprises configuration parameters, and the configuration parameters represent (See claim 1 for detailed analysis.).

As to claim 7, claim 6 is incorporated and the combination of Law and Wang discloses the sticker configuration file further comprises an image identifier; and the processor is further configured to: acquire a corresponding image from the server as the sticker background image based on the image identifier, or receive an image selected by the user from locally stored images as the sticker background image (See claim 2 for detailed analysis.).

As to claim 9, the combination of Law and Wang discloses a storage medium, wherein when instructions in the storage medium are executed by a processor of a terminal, the terminal implements the method for generating the sticker according to claim 1 (See claim 1 for detailed analysis.).


Claims 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US Patent 10,990,246 B1) in view of Wang et al. (US Pub 2018/0249200 A1), Morooka (US Pub 2010/0199173 A1) and Tonisson (US Pub 2005/0094206 A1).

As to claim 3, claim 6 is incorporated and Law discloses the configuration parameters comprise: 
a fifth parameter configured to represent a position of the at least one text element in the target sticker (Law, Fig. 4, location value. Col 4, lines 42-45, “Once provided, the user may be provided a graphical representation of the item that may be positioned by the user within the background image. Accordingly, the user may move the graphical representation to various positions in order to get a visual sense of what the item may look like in the room.” Col 9, lines 40-44, “positional data associated with the image data structure identifiers, contextual information, or the like.” Col 10, lines 45-52, “actual text, font, size, color, and/or positional data indicating a location of the text within the digital content), or the like. Generally, the content data structure 404 identifies and describes any suitable component (e.g., images, background, positioning, color scheme, textual data, etc.) of the digital content such that the digital content may be recreated from the data contained in the content data structure 404.”); and 
a sixth parameter configured to represent a position of the background image element in the target sticker (Law, Fig. 4, location value. Col 4, lines 42-45, “Once provided, the user may be provided a graphical representation of the item that may be positioned by the user within the background image. Accordingly, the user may move the graphical representation to various positions in order to get a visual sense of what the item may look like in the room.” Col 9, lines 40-44, “positional data associated with the image data structure identifiers, contextual information, or the like.” Col 10, lines 45-52, “actual text, font, size, color, and/or positional data indicating a location of the text within the digital content), or the like. Generally, the content data structure 404 identifies and describes any suitable component (e.g., images, background, positioning, color scheme, textual data, etc.) of the digital content such that the digital content may be recreated from the data contained in the content data structure 404.”); 

Law does not explicitly disclose a first parameter and a second parameter configured to represent a width and a height occupied by the at least one text element in the target sticker respectively, a third parameter and a fourth parameter configured to represent a width and a height occupied by the background image element in the target sticker respectively, wherein said generating the target sticker comprises: determining the width occupied by the at least one text element in the target sticker based on the first parameter, and determining the height occupied by the at least one text element in the target sticker based on the second parameter; determining the width occupied by the background image element in the target sticker based on the third parameter, and determining the height occupied by the background image element in 

Morooka teaches the configuration parameters comprise: a first parameter and a second parameter configured to represent a width and a height occupied by the at least one text element in the target sticker respectively (Law, Col 12, lines 12-19, “the user may select a line style/width/color that may be utilized for drawing the lines according to the user's input. Upon adding text, the content data structure corresponding to the digital content may be updated to include the attributes associated with the added text.” Morooka, ¶0065, “When the width of a container is fixed, a width assigned to associated contents is equal in all documents.” ¶0066, “b) When the height of a container is fixed, a height assigned to associated contents is equal in all documents.” ¶0067, “When a constraint of a distance is fixed, a designated distance serves as a constraint imposed to all documents.” Fig. 5A-5D, ¶0081, “For a container with a fixed width, the right and left sides thereof are drawn by solid lines. [0082] (C) For a container with a fixed height, the top and the bottom sides are drawn by solid lines.” In view of Law, it is obvious to have a container for text since text and background are part of an image layout.), 
a third parameter and a fourth parameter configured to represent a width and a height occupied by the background image element in the target sticker respectively Morooka, ¶0065, “When the width of a container is fixed, a width assigned to associated contents is equal in all documents.” ¶0066, “b) When the height of a container is fixed, a height assigned to associated contents is equal in all documents.” ¶0067, “When a constraint of a distance is fixed, a designated distance serves as a constraint imposed to all documents.” Fig. 5A-5D, ¶0081, “For a container with a fixed width, the right and left sides thereof are drawn by solid lines. [0082] (C) For a container with a fixed height, the top and the bottom sides are drawn by solid lines.” In view of Law, it is obvious to have a container for background image since text and background are part of an image layout.), 
wherein said generating the target sticker comprises: 
determining the width occupied by the at least one text element in the target sticker based on the first parameter, and determining the height occupied by the at least one text element in the target sticker based on the second parameter (Morooka, Fig. 4, ¶0088-0092); 
determining the width occupied by the background image element in the target sticker based on the third parameter, and determining the height occupied by the background image element in the target sticker based on the fourth parameter (Morooka, Fig. 4, ¶0088-0092. Width and height are typical layout controls and improving a particular layout was part of the ordinary capabilities of a person of ordinary skill in the art);
 determining a width of the target sticker based on the width occupied by the at least one text element and the width occupied by the background image element in the target sticker (Morooka, Fig. 4, Fig .5, ¶0064-0074, ¶0088-0092, Width and height are typical layout controls and improving a particular layout was part of the ordinary capabilities of a person of ordinary skill in the art); 
determining a height of the target sticker based on the height occupied by the at least one text element and the height occupied by the background image element in the target sticker (Morooka, Fig. 4, Fig .5, ¶0064-0074, ¶0088-0092, Width and height are typical layout controls and improving a particular layout was part of the ordinary capabilities of a person of ordinary skill in the art.); and 
generating the target sticker by performing position constraint on the at least one text element and the background image element, based on the width and the height of the target sticker, the fifth parameter and the sixth parameter (Morooka, ¶0045, “The layout editing application program 121 instructs to perform variable data printing (VDP), and includes two software components. One of the software components is a layout engine 105, which calculates the positions of rectangles and lines based on constraints and sizes given in rectangular ranges. The other software component is a user interface (UI) 103, which allows a user to generate a document template and which provides a mechanism that associates a layout frame with the data source in the document template.”).
Law and Morooka are considered to be analogous art because all pertain to text and image layout. It would have been obvious before the effective filing date of the claimed invention to have modified Law with the features of “a first parameter and a second parameter configured to represent a width and a height occupied by the at least one text element in the target sticker respectively, a third parameter and a fourth parameter configured to represent a width and a height occupied by the background image element in the target sticker respectively, wherein said generating the target sticker comprises: determining the width occupied by the at least one text element in the target sticker based on the first parameter, and determining the height occupied by the at least one text element in the target sticker based on the second parameter; determining the width occupied by the background image element in the target sticker based on the third parameter, and determining the height occupied by the background image element in the target sticker based on the fourth parameter; determining a width of the target sticker based on the width occupied by the at least one text element and the width occupied by the background image element in the target sticker; determining a height of the target sticker based on the height occupied by the at least one text element and the height occupied by the background image element in the target sticker; and generating the target sticker by performing position constraint on the at least one text (Law, Col 4, lines 55-66). The claim would also have been obvious because the technique for improving a layout of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

As to claim 4, claim 3 is incorporated and the combination of Law and Morooka discloses the first parameter comprises a seventh parameter, and the seventh parameter represents a width occupied by each of the at least one text element in the target sticker; and the second parameter comprises an eighth parameter, and the eighth parameter represents a height occupied by the each text element in the target sticker; wherein said determining the width and the height occupied by the at least one text element comprise: determining the width occupied by the each text element in the target sticker based on the seventh parameter corresponding to the each text element; and determining the height occupied by the each text element in the target sticker based on the eighth parameter corresponding to the each text element (Law, Fig .4, Fig .7-8. Morooka, Fig. 4, Fig .5, ¶0045, “The layout editing application program 121 instructs to perform variable data printing (VDP), and includes two software components. One of the software components is a layout engine 105, which calculates the positions of rectangles and lines based on constraints and sizes given in rectangular ranges.” ¶0064-0074, ¶0077, “A certain number of containers are generated and arranged by a schema that is automatically defined or calculated in advance.” ¶0088-0092, Width and height are typical layout controls and improving a particular layout was part of the ordinary capabilities of a person of ordinary skill in the art).

As to claim 5, claim 3 is incorporated and the combination of Law and Morooka discloses said determining the height and the width of the target sticker comprises: 
determining the width of the target sticker by determining a maximum width between the width occupied by the at least one text element in the target sticker and the width occupied by the background image element in the target sticker (Morooka, ¶0053, “A border in each page is a given page margin 310 representing the maximum width of an object printable thereon.” ¶0061, “Constraints are imposed on each container. An example of the constraint is "the maximum height of the content in this container is 4 inches". Another example of the constraint is "the left edge of the content in the container must be displayed at the same horizontal position in each document". Various methods for displaying and editing the constraints using a graphic user interface (GUI) according to the present invention will be described hereinafter.” ¶0093, “The setting of each of the minimum or maximum values of the width and the height of a container is displayed on a subsidiary dialog window.”); and 
determining the height of the target sticker by determining a maximum height between the height occupied by the at least one text element in the target sticker and the height occupied by the background image element in the target sticker (Morooka, ¶0053, “A border in each page is a given page margin 310 representing the maximum width of an object printable thereon.” ¶0061, “Constraints are imposed on each container. An example of the constraint is "the maximum height of the content in this container is 4 inches". Another example of the constraint is "the left edge of the content in the container must be displayed at the same horizontal position in each document". Various methods for displaying and editing the constraints using a graphic user interface (GUI) according to the present invention will be described hereinafter.” ¶0093, “The setting of each of the minimum or maximum values of the width and the height of a container is displayed on a subsidiary dialog window.” Examiner believes maximum width and height are typical layout controls and improving a particular layout was part of the ordinary capabilities of a person of ordinary skill in the art. also see Tonisson, ¶0144, “Preferably, a container's full state includes more than the edge state. Containers may have minimum and maximum settings for width and height, which further control edge positions. Internal margins control where associated content may be displayed, which may in turn affect where container edges can be placed. Text font, style, size and alignment settings as well as image cropping, scaling, etc may also be a part of the state of a container, and may affect content positions, sizes and appearances. Cosmetic settings such as background and border colors, border line weights, styles and so on are also part of each container's state. Whilst such aspects might not affect the positions of content in documents, they will affect the appearance.”).

As to claim 8, claim 6 is incorporated and the combination of Law, Wang and Morooka discloses the configuration parameters comprise: a first parameter and a second parameter configured to represent a width and a height occupied by the at least one text element in the target sticker respectively, a third parameter and a fourth parameter configured to represent a width and a height occupied by the background image element in the target sticker respectively, a fifth parameter configured to represent a position of the at least one text element in the target sticker, and a sixth parameter configured to represent a position of the background image element in the target sticker; wherein the processor is further configured to: determine the width occupied by the at least one text element in the target sticker based on the first parameter, and determine the height occupied by the at least one text element in the target sticker based on the second parameter; determine the width occupied by the background image element in the target sticker based on the third parameter, and determine the height occupied by the background image element in the target sticker based on the fourth parameter; determine a width of the target sticker based on the (See claim 1 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YU CHEN/Primary Examiner, Art Unit 2613                                                                                                                                                                                            















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613